La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
En marzo de 1979, José Ramón Boria y su esposa adqui-rieron por compraventa el apartamento 214 del Condominio Agüeybaná (1) y a su vez asumieron una obligación hipote-caria con el recurrido, Caguas Federal Savings and Loan Association of Puerto Rico (en adelante Caguas Federal), por la suma de diecinueve mil quinientos dólares ($19,500). Los referidos esposos incumplieron su obligación de pago con el Caguas Federal por lo que éste procedió a instar procedi-miento de ejecución del crédito hipotecario ante el Tribunal Superior, Sala de Mayagüez. El 3 de agosto de 1984, el recu-rrido Caguas Federal llevó el inmueble a subasta pública en la cual el mismo le fue adjudicado en pago de su crédito que as-cendía a diecisiete mil sesenta y seis dólares con nueve centavos ($17,066.09) de principal, intereses al nueve por ciento *808(9%) anual, costas, gastos y honorarios de abogado. A la fecha de la subasta, los esposos Boria adeudaban al condomi-nio la suma de dos mil treinta y seis dólares con ochenta centavos ($2,036.80) por gastos de mantenimiento. El 31 de agosto de 1984, el Caguas Federal vendió el apartamento 214 a los codemandados esposos Padial Jiménez, por la suma de veintiún mil dólares ($21,000). Tanto el recurrido Caguas Federal, como los esposos Padial Jiménez se negaron a satis-facer a la Administración del Condominio Agüeybaná la suma de dos mil treinta y seis dólares con ochenta centavos ($2,036.80), adeudados por cuotas de mantenimiento atrasa-das. La Junta de Directores del Condominio presentó demanda de Sentencia Declaratoria contra el Caguas Federal y los es-posos Padial Jiménez para que se determinara la responsabili-dad de éstos por el pago del importe de las cuotas de manteni-miento acumuladas con anterioridad a la subasta. El Tribunal Superior dictó Sentencia Declaratoria en la cual resolvió que ninguno de los codemandados estaba obligado a satisfacer las cuotas de mantenimiento acumuladas con anterioridad a la subasta celebrada en el procedimiento de ejecución de hipo-teca. A solicitud de los demandantes acordamos revisar.
Nos toca resolver si la enmienda introducida al Art. 41 de la Ley de Propiedad Horizontal, Ley Núm. 104 de 25 de junio de 1958 (31 L.P.R.A. sec. 1293e) por la Ley Núm. 157 de 4 de junio de 1976, tuvo el efecto de alterar lo expresado en Asoc. de Condómines v. Naveira, 106 D.P.R. 88 (1977), en el sentido de que el acreedor hipotecario que ejecuta su crédito y como consecuencia adquiere un apartamento sujeto al régimen de propiedad horizontal, no responde de las cuotas de manteni-miento adeudadas por el deudor hipotecario, anterior dueño del apartamento.
La Ley de Propiedad Horizontal, supra, en su Art. 40, según enmendado por la Ley Núm. 157 de 4 de junio de 1976 (31 L.P.R.A. sec. 1293d), establece un orden deprelación entre *809los créditos hipotecarios entre otros (2) y las cuotas comunales de mantenimiento. Estas están sujetas a la prioridad de los tres tipos de créditos mencionados en el Art. 40 de la Ley, supra. La anterior disposición de ley tiene el propósito de ase-gurar el pago de contribuciones (inciso (a)) y las fuentes de crédito que resultan imprescindibles para la construcción y existencia de edificios sujetos al régimen de propiedad horizontal (incisos (b) y (c)). Este artículo le garantiza a inver-sionistas y financiadoras de condominios que la garantía de su inversión no se verá afectada o disminuida por las cuotas de mantenimiento adeudadas por el deudor hipotecario que cum-ple así con la “función económica-soeial de facilitar a los indi-viduos la posibilidad de disponer de hogar propio”, Arce v. Caribbean Home Const. Corp., 108 D.P.R. 225, 236 (1978).(3) Por lo tanto, un acreedor hipotecario que ejecuta su crédito no está obligado a satisfacer el importe de las cuotas de manteni-miento impagadas. El acreedor hipotecario es un adquirente involuntario “cuyo interés fundamental no es hacerse dueño del apartamento sino proteger su acreencia constituida usual-mente antes de que empiece a acumularse la deuda por gastos comunes del condominio”. Asoc. de Condómines v. Naveira, supra, pág. 97 (1977).
*810Por otro lado, el Art. 41 de la Ley de Propiedad Horizontal, supra, 31 L.P.R.A. sec. 1293e, impone responsabilidad solidaria al adquirente y al transmitente de un apartamento sujeto al régimen de propiedad horizontal por las cuotas de mantenimiento impagadas. (4) La responsabilidad solidaria impuesta en este artículo, según se desprende del texto de la enmienda hecha al referido artículo por la Ley Núm. 157 de 4 de junio de 1976, que añadió expresamente la palabra “voluntario’' al texto, es aplicable a casos de adquirentes voluntarios del inmueble en cuestión. (5) Aunque no discutimos expresamente el efecto que tuvo la enmienda al Art. 41 de la ley, supra, ya en Asoc. de Condómines v. Naveira, supra, págs. 96-97, expresamos:
El texto del Art. 41 (31 L.P.R.A. sec. 1293e) tanto antes como después de las enmiendas introducidas por la Ley Núm. 157 de 4 de junio de 1976, impone responsabilidad solidaria por las sumas que adeude el titular, al adquirente voluntario, como lo es un comprador convencional, un donatario, un per-*811mutante o un licitador que se lleva la buena pro en la subasta. Resultarían adquirentes “involuntarios” y por lo tanto exen-tos de la citada obligación por los gastos comunes del condo-minio, aquellas personas que advienen dueños del aparta-miento al ejercer los créditos preferentes que señalan las letras (a), (b) y (c) del Art. 40 (81 L.P.R.A. sec. 1293d). (Énfasis suplido.)
La enmienda introducida por la Ley Núm. 157, supra, no tuvo el efecto de modificar o eliminar en forma alguna la prelación de créditos establecida en el Art. 40 de la ley, supra, 31 L.P.R.A. sec. 1293d.
El Dr. Alberto Ferrer, al comentar la enmienda al Art. 41 de la Ley de Propiedad Horizontal, supra, recomienda “elimi-nar la confusa designación de ‘gravamen’ en lo referente a deudas por concepto de gastos comunales, o de lo contrario, si se interesa crear una nueva especie de ‘Hipoteca Legal’, crearla con toda la precisión y claridad necesarias”. A. Ferrer, Necesidad de Reformar la Ley de Propiedad Horizontal de Puerto Rico, noviembre de 1977, pág. 547.6
Por otro lado, la Ley Hipotecaria de 1979, Ley Núm. 198 de 8 de agosto de 1979, según enmendada, a través de los principios de publicidad y especialidad, Arts. 101 y 87 de dicha ley, supra, 30 L.P.R.A. sees. 2351 y 2308, no admite la existencia de gravámenes ocultos; por lo que para que pueda adquirir eficacia real el “gravamen” que menciona el Art. 41, supra, es necesario que el mismo se anote en el Registro de la Propiedad. De inscribirse el gravamen, el mismo estaría sujeto a lo dispuesto en el Art. 1827 del Código Civil, 31 L.P.R.A. see. 5212 y en el Art. 136 de la Ley Hipotecaria, supra, 30 L.P.R.A. see. 2460 (7) que tienen el efecto de liberar el inmue-*812ble de cargas en caso de que el producto de la venta del mismo no alcance para satisfacer el importe de los créditos prefe-rentes.
Por todo lo antes expuesto resolvemos que el Caguas Federal no responde del pago de las cuotas de mantenimiento atrasadas, y que tampoco se puede obligar a responder a quien adquirió el inmueble del Caguas Federal, los esposos Padial Jiménez. El propio Art. 41 de la Ley de Propiedad Horizontal, supra, en su parte pertinente, dispone que “el adquirente voluntario de un apartamento será solidariamente responsable con el transmitente del pago de las sumas que éste adeude”. (Énfasis suplido.) Cuando, como en este caso, el transmitente es un acreedor hipotecario que adquiere el inmueble en el procedimiento de ejecución de su crédito hipotecario, éste nada adeuda de las cuotas de mantenimiento impagadas por el deudor hipotecario y por lo tanto, quien adquiera el inmueble de este acreedor hipotecario tampoco adeuda las cuotas de man-*813tenimiento atrasadas. Al no ser el transmitente responsable, tampoco lo es el adquirente voluntario. (8)
Por todo lo anterior se dictará sentencia confirmatoria de la aquí recurrida.
Los Jueces Asociados Señores Negrón García y Ortiz se in-hibieron. El Juez Asociado Señor Rebollo López disiente sin opinión escrita. El Juez Asociado Señor Hernández Denton concurre en el resultado sin opinión escrita.

 Este es uno de cinco condominios que componen el complejo vaca-cional “Villa Taina” localizado en Boquerón, Cabo Rojo, Puerto Rico.



“Seo. 1293d. Preferencia de créditos contra titulares por parte en gastos; excepciones

“El crédito contra cualquier titular por su parte en los gastos a que se refiere la sec. 1298c de este título tendrá preferencia sobre cualquier otro crédito de cualquier naturaleza excepto los siguientes:
“(a) Los créditos a favor del Estado Libre Asociado y la correspon-diente municipalidad por el importe de las cinco últimas anualidades y la corriente no pagada, vencidas y no satisfechas de las contribuciones que graviten sobre el apartamiento.
“(b) Por la prima del seguro de dos años, del apartamiento o del in-mueble total, en su caso, y si fuese el seguro mutuo por los dos últimos dividendos que se hubiesen repartido.
“(c) Los créditos hipotecarios inscritos en el Registro de la Propiedad.”


Véanse también: Asoc. de Condómines v. Naveira, 106 D.P.R. 88 (1977); Asoc. de Condóminos v. Seguros Arana, 106 D.P.R. 133 (1977); Castle Enterprises, Inc. v. Registrador, 87 D.P.R. 775 (1963).


 El Art. 41 previo a la enmienda de 1976 disponía:

“Seo. 1293e. Responsabilidad mancomunada y solidaria del adquirente y transmitente por sumas adeudadas bajo la see. 1293c; derecho del adquirente a repetir

“El adquirente de un apartamiento será solidariamente responsable con el transmitente del pago de las sumas que éste adeude, a tenor con la see. 1293c de este título, hasta el momento de la transmisión, sin perjuicio del derecho del adquirente a repetir contra el otro otorgante, por las cantidades que hubiese pagado como deudor solidario.”



“Sec. 1293e. Obligación del titular por gastos comunes, gravamen

“La obligación del titular de un apartamiento por su parte proporcional de los gastos comunes constituirá un gravamen sobre dicho apartamiento. Por lo tanto, el adquirente voluntario de un apartamiento será solidaria-mente responsable con el transmitente del pago de las sumas que éste adeude, a tenor con la sec. 1293c de este título, hasta el momento de la transmisión, sin perjuicio del derecho del adquirente a repetir contra el otro otorgante, por las cantidades que hubiese pagado como deudor solidario.
“La referida obligación será exigible a quien quiera que sea titular de la propiedad que comprende el apartamiento, aun cuando el mismo no haya sido segregado e inscrito como finca filial en el Registro de la Propiedad, o enajenado a favor de persona alguna.”


(6) Ponencia presentada en el Tercer Congreso Internacional de Dere-cho Registral, San Juan, Puerto Rico, 27 de octubre — 2 de noviembre de 1977.


En su parte pertinente dichos artículos disponen lo siguiente:

“Sec. 6212. Efecto de los créditos preferidos con relación a determinados bienes inmuebles o derechos reales; preferencia

*812“Los créditos que gozan de preferencia con relación a determinados bienes inmuebles o derechos reales, excluyen a todos los demás por su im-porte hasta donde alcance el valor del inmueble o derecho real a que la pre-ferencia se reñera.” Art. 1827 del Código Civil. •

“See. Sí60. Cancelación de asiento no dependiente de la voluntad de intere-sados; reglas a observar

“Conforme a lo dispuesto en el párrafo primero de la see. 2458 de este título, la cancelación de los asientos que no dependa de la voluntad de los interesados, se verificará con sujeción a las reglas siguientes:
“Segunda: Cuando se enajene judicialmente la finca o derecho gravado, se cancelarán los asientos posteriores al del actor, a instancia del que resulte dueño de la finca o derecho, presentando el mandamiento donde se ordena la cancelación. En el mandamiento deberá aparecer la relación de los trámites legales cumplidos y expresado el hecho de que el importe de la venta no bastó a cubrir el crédito del ejecutante o que el sobrante, si lo hubo, se con-signó a disposición de los acreedores posteriores.
“Continuarán subsistentes y sin cancelar las hipotecas y demás gravá-menes preferentes al crédito del ejecutante.
“El Tribunal que haya ordenado la ejecución podrá disponer la cance-lación de los asientos posteriores aunque éstos hayan sido practicados por orden de un Juez o Tribunal distinto.” Art. 36 de la Ley Hipotecaria.


E1 acreedor hipotecario sería responsable por el pago de cuotas de mantenimiento acumuladas mientras estuvo en posesión del apartamento. A tenor con lo expresado, quien adquiera del acreedor hipotecario será respon-sable del pago de las cuotas de mantenimiento acumuladas mientras su transmitente, el acreedor hipotecario, estuvo en posesión del inmueble.